A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3, 5-8, 10-12, 15-16, 18-20, 22-24, 26-27, 30-31, 33-34, 36-43, 45-185, 188-189 are canceled.  Claims 1-2, 4, 9, 13-14, 17, 21, 25, 28-29, 32, 35, 44, 186-187, 190 are under consideration.

Priority:  This application is a DIV of U.S. Appl. 15419110, filed January 30, 2017, which in turn is a CON of U.S. Appl. 14517064, filed October 17, 2014, which in turn is a CON of U.S. Appl. 12492411, filed June 26, 2009, which is a CON of PCT/GB2008/000082, filed January 11, 2008, which claims benefit of provisional application 60/941125, filed May 31, 2007, and GB 0700523.4, filed January 11, 2007.  A copy of the foreign priority document has been placed in the parent U.S. Appl. 12492411 on June 23, 2011, and is in English.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 9, 13-14, 17, 21, 25, 28-29, 32, 35, 44, 186-187 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing the structural or functional stability of specific proteins in an aqueous solution comprising specific additives (i.e. Tris and lactate) during storage, as disclosed in working examples in the instant specification (i.e. examples 1-7), does not reasonably provide enablement for a method of increasing the structural or functional stability of all proteins in an aqueous solution comprising Tris and any additive having a pKa more than 1 unit below and less than 4 units below the determined pH, all at any concentration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The scope of the instant claims is not commensurate with the enablement of the instant disclosure, because practice of the claimed invention would require undue experimentation by an artisan of ordinary skill in the art to ascertain which combination of additives having a pKa that is more than 1 unit below and less than 4 units below the specific pH and at which concentration, in combination with Tris at a specific concentration, will increase the storage stability of a specific protein that has stability at a specific pH at a specific temperature in an aqueous solution.  Claim 1 recites that the structural or functional stability of any protein in the aqueous solution in storage at any temperature is increased at about 20º C compared to a formulation 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered 
In this instance, the quantity of experimentation would be large since there are an unlimited number of proteins to be tested to determine the pH at which the protein has stability at that specific storage temperature, and combinations of additives having a pKa that is more than 1 unit below and less than 4 units below the specific pH, combined with Tris, to be tested to determine if the combinations will or will not increase the structural or functional stability of the protein in an aqueous solution during storage at a certain temperature.  The amount of guidance in the specification is limited to a few characterized aqueous solutions comprising specific proteins (i.e. human growth hormone, glucose oxidase, catalase, uricase, and Hepatitis B vaccine), having increased storage stability in aqueous solution in the claimed additive system comprising Tris and a specific second additive having a pKa that is more than 1 unit below and less than 4 units below the specific pH.  All the compositions exemplified in the specification wherein the protein has increased storage stability appear to be in aqueous solutions comprising the specific known protein, Tris, and at least a second known additive, all at known concentrations.  There is no guidance on all proteins in aqueous compositions comprising Tris in combination with any second additive having a pKa that is more than 1 unit below and less than 4 units below the specific pH, at any concentration, having increased storage stability at a storage temperature.  The nature of the invention is such that proteins are structurally diverse and have different activities at different pHs and different temperatures and external factors that increase 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir. 1988).

Reply:  Applicant’s remarks have been considered but they are not persuasive for the reasons previously noted.
Applicant’s remarks reiterate what is disclosed or described in the instant specification regarding the claimed method.  However, as noted above, the amount of guidance in the specification is limited to a few characterized aqueous solutions comprising specific proteins (i.e. human growth hormone, glucose oxidase, catalase, uricase, and Hepatitis B vaccine), having increased storage stability in aqueous solution in the claimed additive system comprising Tris and a second additive having a pKa that is more than 1 unit below and less than 4 units below the 
In this instance, the claimed method comprises increasing the structural or functional stability, by any degree, of any protein or an unlimited number of proteins. Therefore, for the reasons previously noted, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of In re Fisher, 166 USPQ 19 24 (1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands, 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir. 1988).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 9, 13-14, 17, 21, 25, 28-29, 32, 35, 186-187, 190 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Connor et al. (US 20050272657; previously cited) in view of Minamitake et al. (EP 1506786; previously cited), evidenced by Williams (Williams, R., W. P. Jencks, and F. H. Westheimer. "pKa data compiled by R. Williams." (2004); previously cited).  Williams is cited for evidence to note the pKa values for commonly known used biological buffers and buffer constituents.
For examination purposes, claim 1 has been interpreted as:  a method of increasing the structural or functional stability of a protein in an aqueous solution during storage comprising (a) determining a pH at which the protein has structural or functional stability at a storage temperature, and (b) formulating an aqueous solution containing the protein, wherein the aqueous solution contains 500 μm or less of a buffer having a pKa within 1 unit of the pH of (a) and wherein the aqueous solution comprises two additives, (i) the first additive is Tris and has a pKa that is more than 1 unit above and less than 4 units above the pH of (a), and (ii) the second 
O’Connor et al. disclose a method of making an aqueous human growth hormone (hGH) formulation having increased stability (p. 1 [0001]).  O’Connor et al. disclose storage temperatures of 2-8° C, 15° C, 25°C and 40° C (p. 3 Example 1) and the stability of the protein in aqueous solution for at least four weeks at the temperatures noted above (p. 3 Example 1-2, see also Figures 2-4).  O'Connor et al. disclose that suitable pH ranges, adjusted with buffer, for aqueous hGH formulations are from about 4-8, more preferably about 5.5-7, most advantageously 6.0, and that preferably a buffer concentration range is chosen to minimize deamidation, aggregation, and precipitation of hGH (p. 2 [0029]).  Therefore, O’Connor et al. reasonably disclose increasing the stability of hGH in an aqueous solution by maintaining a specific pH (i.e. pH 6.0) using a buffer system.  While O’Connor et al. do not use the term “additive," it would be obvious that the buffering agents in O'Connor et al. would be considered "additives" having pKa values that are 1-4 units above/below the stability pH.  O’Connor et al. expressly disclose that the buffer (i.e. additive) can be selected from phosphate (pKa ~2.2, 7.2, 12.3), Tris (pKa ~8.1), citrate (pKa ~3.1, 4.8, 6.4), succinate (pKa ~4.2, 5.5), acetate (pKa ~4.7), or histidine (pKa ~1.8, 6.0, 9.1), at a concentration range of about 2 mM to about 50 mM (p. 2 [0027], p. 5 claims 1, 10).  O’Connor et al. further disclose that more than one buffering agent 
Minamitake et al. disclose compositions comprising stable aqueous ghrelin (a well-known and well-characterized growth hormone secretagogue) formulation comprising adjusting ghrelin in the pH range 2-7 with buffers (i.e. additives) including glycine (pKa ~2.4, 9.8), citrate (pKa ~3.1, 4.8, 6.4), acetate (pKa ~4.7), lactate (pKa ~3.8), etc. (p. 32 lines 6-37), which can be used to maintain the pH range 2-7.  In their working examples, Minamitake et al. disclose the stability of ghrelins using a variety of buffer solutions and at various pH values (at least p. 10-14).  Minamitake et al. disclose stable ghrelin solutions at specific pH values, stored at a specific temperature, in solutions where the buffering agents (or additives) in the solution are more than 1 pKa unit away from the specific pH value tested (see at least example 5, fig. 4).  Like O’Connor et al., Minamitake et al. also disclose that more than one pH adjuster and/or buffering agent (i.e. additive) can be used in the stable aqueous protein formulation (p. 32 lines 10-21).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed method of increasing the storage stability of hGH in an aqueous solution by first determining a pH at which hGH is stable, i.e. pH In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274,126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  MPEP 2144.06.
In this instance, the prior art disclose that agents having pKa values 1-4 units away from the pH of an aqueous protein solution further stabilizes the protein in solution at the determined pH and temperature.  Therefore, it would have been prima facie obvious to combine stabilizing agents having different pKa values as recited because the prior art already discloses that individually, the stabilizing agents are able to stabilize growth hormone proteins in aqueous solution at a determined pH.
Since O’Connor et al. disclose increasing the stability of aqueous hGH formulation by using a buffer system comprising Tris (pKa ~8.1), which is an additive that is ~2 pKa units 
Regarding the limitation of instant claims 1(b), 186, as noted above, O’Connor et al. already disclose using Tris buffer (pKa ~8.1) (p. 2 [0027], [0033]-[0034]), at concentrations of about 2 mM to about 50 mM (p. 2 [0027], p. 5 claims 1, 10) to maintain stable aqueous hGH formulations at pH 6.0.  Minamitake et al. disclose stable ghrelin solutions at specific pH values, stored at a specific temperature, in solutions where the buffering agents (or additives) in the solution are more than 1 pKa unit away from the specific pH value tested (see at least example 5, 
Regarding the structural or functional stability characteristics recited in the instant claims, it is submitted that the claimed properties would be met by the teachings of O’Connor et al. and Minamitake et al. since the cited art disclose using additives that meet the pKa requirements of the instant claims.
Regarding instant claim 9, O’Connor et al. disclose buffer (additive) concentrations in the range of about 2 mM to about 50 mM (p. 2 [0027]).  Therefore, the concentrations of the claimed first additive (Tris) and second additive are prima facie obvious.
Regarding instant claim 32, as noted above, O’Connor et al. disclose a suitable pH for aqueous hGH formulations is most advantageously pH 6.0 (p. [0029]).  
Regarding instant claims 35, 187, 190, where the second additive is lactate (pKa ~3.8), the deficiency of O’Connor et al. to not explicitly teach lactate is remedied by Minamitake et al.  As noted above, O’Connor et al. disclose that more than one buffering agent can be used and expressly disclose using Tris buffer (pKa ~8.1) (p. 2 [0027], [0033]-[0034]), as well as phosphate (pKa ~2.2, 7.2, 12.3), citrate (pKa ~3.1, 4.8, 6.4), succinate (pKa ~4.2, 5.5), acetate (pKa ~4.7), or histidine (pKa ~1.8, 6.0, 9.1) ([0027]).  Minamitake et al. disclose buffers (i.e. additives) including glycine (pKa ~2.4, 9.8), citrate (pKa ~3.1, 4.8, 6.4), acetate (pKa ~4.7), lactate (pKa ~3.8), etc. (p. 32 lines 6-37) are used to stabilize a growth hormone secretagogue.  

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103(a) rejection are the same as previously noted and are incorporated herein.
Applicants assert that the cited art presents a vast number of possible formulations that can be constructed from a vast number of constituent compounds.
Applicant’s remarks are not persuasive.  As previously noted, O’Connor et al. disclose a finite number of buffering agents/additives that can be used in the stable aqueous hGH formulation, which are selected from phosphate (pKa ~2.2, 7.2, 12.3), Tris (pKa ~8.1), citrate (pKa ~3.1, 4.8, 6.4), succinate (pKa ~4.2, 5.5), acetate (pKa ~4.7), or histidine (pKa ~1.8, 6.0, 9.1), at a concentration range of about 2 mM to about 50 mM (p. 2 [0027], p. 5 claims 1, 10).  Similarly, Minamitake et al. also disclose a finite number of buffering agents (i.e. or additives) for stabilizing an aqueous protein formulation, selected from among others glycine (pKa ~2.4, 9.8), citrate (pKa ~3.1, 4.8, 6.4), acetate (pKa ~4.7), lactate (pKa ~3.8), etc. (p. 32 lines 6-37).
Applicant asserts that the patent office’s rejection fails to address the claim limitation that the aqueous solution of the claimed method “contains less than 500 μm of a buffer having a pKa within 1 unit of the pH of [the determined pH at which the protein has structural or functional stability at a storage temperature]”.

Applicant asserts that the patent office has failed to provide sufficient articulated reasoning or rationale to combine the cited references with a reasonable expectation that the method would increase the structural or functional stability of a protein in aqueous solution during storage.  Applicant asserts that the human growth hormone solutions disclosed in O’Connor et al. explicitly rely on a conventional buffer system (i.e. a buffer system using a buffer having a pKa within 1 unit of the pH of the solution).  
Applicant’s remarks are not persuasive.  As previously noted, O’Connor et al. disclose a method of making an aqueous hGH formulation having increased stability (p. 1 [0001]).  O’Connor et al. disclose storage temperatures of 2-8° C, 15° C, 25° C and 40° C (p. 3 Example 
Therefore, O’Connor et al. disclose a finite number of buffering agents to select from, including Tris (pKa ~8.1).  Therefore, O’Connor et al. reasonably disclose increasing the stability by maintaining a buffer range of about pH 4-8 for the aqueous hGH formulation, most advantageously at pH 6.0, by using a buffer system comprising Tris (pKa ~8.1), which is a buffering agent having a pKa that is more than 1 unit above pH 6.0.  O’Connor et al. disclose that more than buffering agent can be used (at least [0033]) and expressly disclose Tris buffer (pKa ~8.1) (at least [0034]) but do not explicitly teach a second additive/buffering agent in combination with Tris (pKa ~8.1) in an aqueous hGH formulation.
Minamitake et al. also disclose making a stable aqueous protein solution though to a different protein, i.e. ghrelin (a growth hormone secretagogue) (p. 32 lines 6-37).  However, Minamitake et al. disclose the same method of adjusting and maintaining a pH range 2-7 with buffers (i.e. additives) including glycine (pKa ~2.4, 9.8), citrate (pKa ~3.1, 4.8, 6.4), acetate 
It should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Additionally, the references cannot be used in isolation, but for what they teach in combination with the prior art as a whole.  In re Merck, 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this instance, O’Connor et al. disclose a finite number of buffering agents/additives that can be used in the stable aqueous hGH formulation, which are selected from phosphate (pKa ~2.2, 7.2, 12.3), Tris (pKa ~8.1), citrate (pKa ~3.1, 4.8, 6.4), succinate (pKa ~4.2, 5.5), acetate (pKa ~4.7), or histidine (pKa ~1.8, 6.0, 9.1), at a concentration range of about 2 mM to about 50 mM (p. 2 [0027], p. 5 claims 1, 10).
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Therefore, regarding Applicant’s remarks on O’Connor et al. and conventional buffer practice, the remarks are not persuasive for the reasons noted above.  In this instance, O’Connor et al. also reasonably disclose and suggest that the combination of a buffer/additive that is ~2 pKa units away from the hGH stability pH 6.0 can reasonably be incorporated into the buffer system to impart stability on hGH.
Regarding Applicant’s remarks that Minamitake et al. disclose a list of well-known buffering agents that can be used according to the disclosed method and that consistent with conventional buffer formulation practice, Minamitake et al. do not disclose Tris (pKa ~8.1).
Applicant’s remarks are not persuasive.  As already noted, Minamitake et al. actually also disclose incorporating buffering agents (or additives) having pKas more than 1 unit away from 
Regarding Applicant’s remarks that O’Connor et al. disclose that hGH is formulated in citrate, as noted above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this instance, O'Connor et al. explicitly disclose that Tris (pKa ~8.1) can be used to formulate a stable aqueous solution containing hGH and that a buffer range, i.e. pH 4-8 for hGH, is chosen to minimize deamidation, aggregation, and precipitation of hGH. O’Connor et al. also disclose that more than one buffering agent can be used.
As noted above, “the references cannot be used in isolation, but for what they teach in combination with the prior art as a whole.”  In re Merck, 800 F.2d 1091, 1097 (Fed. Cir. 1986).
Therefore, in view of the teachings of Minamitake et al. noted above, and since O’Connor et al. disclose that Tris buffer (pKa ~8.1) can be used in a stable aqueous solution containing hGH and that a pH range 4-8 supports hGH stability, and one of ordinary skill selects Tris buffer to be used in the aqueous solution containing hGH, it would have been obvious and reasonable for one of ordinary skill to extend the buffer range covered by Tris by adding a second buffering agent with a pKa that is 1-4 units below the stability pH of the protein, i.e. pH 6.0 for hGH, such that the combination of the second buffering agent and the Tris buffer 
Regarding Applicant’s remarks that nowhere does O’Connor et al. disclose increasing the stability of aqueous hGH formulation by using a buffer system comprising Tris (pKa ~8), which is an additive that is ~2 pKa units above the hGH stability pH 6.0, the remarks are not persuasive.  As previously noted, O’Connor et al. disclose that more than buffering agent can be used (at least [0033]) and expressly disclose Tris buffer (pKa ~8.1) (at least [0034]).  Additionally, regarding Applicant’s remarks that absent any data to support these conclusory allegations, the remarks are not persuasive because there is no requirement under 103(a) that a reference must supply actual data or exemplify all embodiments taught.
Further, regarding Applicant’s remarks on Minamitake et al., it is submitted that Minamitake et al. is cited to remedy the deficiency of O’Connor et al. to not teach lactate and to not expressly teach combining two buffering agents/additives.  However, as noted above, O’Connor et al. do suggest that more than one buffering agent/additive is incorporated into the buffer system, including Tris.  As noted above, Minamitake et al. is cited to note that the practice of combining more than one buffering agent/additive together that differ in their pKa values by 1-4 units to maintain a preferred pH range for a stable aqueous hormone formulation is known in the art.  See the 103(a) rejection and the paragraphs under reply above.
Regarding Applicant’s remarks that on the filing date, it was generally known that only buffers having a pKa within 1 unit of the pH of a solution were effective as buffering agents for the solution, the remarks are not persuasive for the reasons already noted above.
Regarding Applicant’s remarks that the patent office has provided no explanation for why one of ordinary skill would combine lactate (pKa 3.8) of Minamitake et al. with the Tris solution 
.

Claims 1, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Connor et al. (US 20050272657; previously cited) and Liu et al. (US 6875432; previously cited).  The teachings of O’Connor et al. are noted above.
  Liu et al. disclose providing a stable formulation of reduced viscosity comprising a protein and a salt and/or buffer derived from various known acids (inorganic and organic) (at least col. 2 lines 56-63, col. 3 lines 17-48).  In one embodiment, the protein is an antibody or vaccine antigen (at least col. 3 lines 49-64) or can encompass a growth hormone (col. 6 lines 6-8).  It is disclosed a “stable” formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage; where the formulation may be kept at 40° C for 2 weeks to 1 month; where formulation is stable at 30° C or 40° C for at least 1 month, for at least 2 years at 30° C and/or for at least 6 months at 40° C (at least col. 11 lines 35-51).  Liu et al. disclose a stable liquid formulation comprising the protein and a pharmaceutically acceptable acid, base, and/or buffer, so as to have a pH of about 4.2 to 5.3 or 6.5 to about 12.0 (at least col. 31 lines 55-60), where it is disclosed pharmaceutically acceptable acids/bases include among others at least citric acid, lactic acid, Tris (at least col. 12 lines 34-35, 55).  It is disclosed the buffer concentrations are in the range of 10 mM to 200 mM (at least col. 3 lines 24-27).  
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to arrive at the claimed method of increasing the storage stability of an antibody or antigen in an aqueous solution by first determining a pH at which a protein antigen or antibody is stable, i.e. pH 6.0, and then adding a first buffering agent/additive, i.e. Tris (pKa ~8.1), and then a second buffering agent/additive having a pKa that is 1-4 units below the stability pH of the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274,126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  MPEP 2144.06.
In this instance, the prior art disclose that agents having pKa values 1-4 units away from the pH of an aqueous protein solution, including an antibody or antigen solution and/or growth hormone solution, further stabilizes the protein in solution at the determined pH and temperature.  Therefore, it would have been prima facie obvious to combine stabilizing agents having different pKa values as recited because the prior art already discloses that individually, the stabilizing agents are able to stabilize antibody and/or antigen proteins in aqueous solution at a determined pH.

Reply:  Applicant’s remarks have been considered but they are not persuasive.  


No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Marsha Tsay/Patent Examiner, Art Unit 1656